Case: 19-30123      Document: 00515027320         Page: 1    Date Filed: 07/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 19-30123                           FILED
                                  Summary Calendar                      July 9, 2019
                                                                      Lyle W. Cayce
LANDRY DIXON,                                                              Clerk


              Plaintiff - Appellant

v.

AMERICREDIT FINANCIAL SERVICES, INCORPORATED, misnamed as
General Motors Financial Corporation, doing business as GM Financial;
DANIEL E. BERCE; STEVEN P. BOWMAN; CHRIS A. CHOATE; EUNICE
PONCE; ROBBIE BROWN,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-4492


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       AmeriCredit Financial Services, Inc., d/b/a GM Financial (“GM
Financial”), repossessed Landry Dixon’s car on the night of November 30, 2016,
because Dixon had defaulted on his lease. Dixon, acting pro se, filed suit



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30123       Document: 00515027320      Page: 2   Date Filed: 07/09/2019



                                     No. 19-30123
against GM Financial and several of its individual officers alleging a number
of claims based on this repossession. The district court dismissed all of Dixon’s
claims with prejudice. The claims against the individual defendants were
dismissed at the Rule 12(b)(6) stage; the claims against GM Financial were
dismissed on summary judgment. The district court entered final judgment on
November 19, 2018. Dixon then timely filed a motion to reconsider under Rule
59(e), which the district court denied on January 11, 2019. Dixon appeals. We
affirm.
          As an initial matter, we must define the scope of this appeal. In his notice
of appeal, Dixon designated only the January 11 order denying his
reconsideration motion as the order being appealed. He did not name the final
judgment. Consequently, we review only the January 11 order. See FED. R.
APP. P. 3(c)(1)(B) (noting that the notice of appeal must “designate the
judgment, order, or part thereof being appealed”); see also Woodward v. Epps,
580 F.3d 318, 333 (5th Cir. 2009).
          We generally review a decision on a Rule 59(e) motion for an abuse of
discretion, but if the decision turns on an issue of law, we review de novo. Lamb
v. Ashford Place Apartments, LLC, 914 F.3d 940, 943 (5th Cir. 2019). “A motion
to alter or amend [under Rule 59(e)] must clearly establish either a manifest
error of law or fact or must present newly discovered evidence.” Id. (quotation
omitted).
          The crux of Dixon’s argument on appeal is that the district court erred
by refusing to reconsider its decision rejecting his attempt to add new claims
under La. Rev. Stat. §§ 6:965(C)(4) and 6:966(A)(2). We find no error in the
district court’s decision—the amendment to the complaint would have been
futile.
          Section 6:965(C)(4) states that a “default” on a secured transaction
requiring monthly payments occurs after the “nonpayment of two consecutive
                                            2
     Case: 19-30123      Document: 00515027320        Page: 3     Date Filed: 07/09/2019



                                     No. 19-30123
payments on the date due.” Only if payments are required more frequently
than on a monthly basis is “default” defined as “nonpayment of a period of sixty
days.” La. Rev. Stat. § 6:965(C)(4). Section 6:966(a)(2) states that a creditor
must “send notice to all debtors in writing at the last known address of the
debtors, of the right of the secured party to take possession of the collateral
without further notice upon default as defined in [§ 6:965(C)].”
       GM Financial submitted the following unrebutted summary-judgment
evidence showing it complied with these requirements before repossessing
Dixon’s car: Dixon’s car lease—proving that it was a month-to-month lease.
Dixon’s payment record—establishing that he missed both the April and May
payments in 2015. And a letter sent to Dixon in November 2015 to the same
address where GM Financial repossessed Dixon’s car a year later—proving
that GM Financial informed him of his default and warned him of its intent to
repossess if the default was not cured. 1 Dixon never made the payments.
       Dixon seems to think that he has a valid claim because he was in default
for only 55 days. If Dixon’s lease required payments to be made more
frequently than on a monthly basis, he may be correct. But as explained,
Dixon’s car lease is a monthly lease, and he can therefore be in default by
missing two payments— even if the two months add up to less than 60 days.
      To sum up, as any claims based on §§ 6:965(C)(4) and 6:966(A)(2) would
be futile, the district court did not err in refusing to reconsider its correct
decision to not allow Dixon’s proposed amendment to his complaint.
      AFFIRMED.




       1 Dixon argues—without any citation to legal authority—that the district court erred
in admitting this evidence into the summary-judgment record. This argument is abandoned
for inadequate briefing. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
                                            3